TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00052-CV



                                  Jerry D. Brumbaugh, Appellant

                                                   v.

                                 Sheriff Greg Hamilton, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-08-011646, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Jerry D. Brumbaugh appeals from the dismissal of his suit as frivolous. A trial court

can dismiss a suit filed by an indigent as frivolous after considering whether (1) the action’s realistic

chance of ultimate success is slight; (2) the claim has no arguable basis in law or in fact; or (3) it

is clear that the party cannot prove a set of facts in support of the claim. Tex. Civ. Prac. & Rem.

Code Ann. § 13.001 (West 2002). We review such a dismissal for an abuse of discretion. Black

v. Jackson, 82 S.W.3d 44, 49-50 (Tex. App.—Tyler 2002, no pet.). The test for abuse of discretion

is whether the trial court acted without reference to any guiding rules and principles or whether

the act was arbitrary and unreasonable. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238,

241-42 (Tex. 1985). We affirm.

                At the trial court, Brumbaugh complained of mind-controlled informants infringing

on his freedom to discuss the impropriety of the drug laws, the deprivation of his right to freely
buy, sell, use, and enjoy drugs, the deprivation of life and liberty inflicted by drug raids, the

oppressive nature of driver’s licenses and speed limits (due in part to the opportunity cost related to

unnecessarily long driving times), Sheriff Greg Hamilton’s failure to investigate Brumbaugh’s

claims of electronic intrusion into his life and failure to protect Brumbaugh from electronic intrusion,

the improper application of the bankruptcy statutes, and other claims. Brumbaugh requested “[a]

constitutional Ruling to deny usurpation over Civil liberties, and restore the rule of law.” He also

requested a declaration of which person or agency was “mind controlling” and harassing him and

which persons or agencies were interfering with his claims in the trial court. He further requested

declarations that he was one of “We the people” mentioned in the preamble to the Constitution, that

no legislative act or law could violate the Constitution, that he is not subject to the driver’s license

requirement, and that a grand jury should be empaneled to investigate claims of mind control made

in a book. He also requested removal of mind control devices. On appeal, Brumbaugh emphasizes

his complaints regarding the drug war, the bankrutpcy code, and mind control.

                We have reviewed the record and find no abuse of discretion in the trial court’s

dismissal of Brumbaugh’s claims. Although Brumbaugh made many claims and supplied copious

citation in support, we cannot say that the court acted unreasonably by concluding that Brumbaugh’s

case was unlikely to succeed and was not supported by arguable law or provable fact.




                                                G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Affirmed

Filed: October 2, 2009

                                                   2